     Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 1 of 17
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                    IN THE UNITED STATES DISTRICT COURT              December 20, 2019
                     FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                              HOUSTON DIVISION

SAUL ORTEGA AND                           §
DAVID ROBERTS,                            §
                                          §
              Plaintiffs,                 §
                                          §
v.                                        §      CIVIL ACTION NO. H-19-1078
                                          §
UNITED STATES DEPARTMENT                  §
OF THE TREASURY,                          §
                                          §
              Defendant.                  §

                       MEMORANDUM AND RECOMMENDATION

       Pending before the court1 are Defendant’s Motion for Summary

Judgment (Doc. 7) and Plaintiffs’ Motion for Summary Judgment (Doc.

12).       The court has considered the motions, the responses, all

other relevant filings, and the applicable law.              For the reasons

set forth below, the court RECOMMENDS that Defendant’s motion be

GRANTED and Plaintiffs’ motion be DENIED.

                                I.   Case Background

       Plaintiffs filed this lawsuit alleging that Defendant violated

the Freedom of Information Act (“FOIA”).2

A.   Factual Background

       Since    the   early      1990s,   the   Federal   Deposit   Insurance

Corporation, the Federal Reserve, and the National Credit Union



       1
            This case was referred to the undersigned magistrate judge pursuant
to 28 U.S.C. § 636(b)(1)(A) and (B), the Cost and Delay Reduction Plan under the
Civil Justice Reform Act, and Federal Rule of Civil Procedure 72. See Doc. 11,
Ord. Dated July 3, 2019.
       2
              5 U.S.C. § 552.
   Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 2 of 17



Administration (collectively the “Federal Banking Agencies”) have

shared the cost and use of a small administrative law judge (“ALJ”)

pool.3   The boards of the Federal Banking Agencies appoint the ALJs

that are placed in the pool.4        The appointed ALJs are stationed

within the Office of Financial Institution Adjudication (“OFIA”).5

Currently, two ALJs have been appointed and serve as OFIA ALJs - C.

Richard Miserendino        (“Miserendino”)     and   Christopher   B.   McNeil

(“McNeil”).6    Also since the early 1990s, the Office of the

Comptroller of the Currency (the “OCC”) has used the OFIA ALJs.7

     Plaintiffs are the respondents in a pending administrative

proceeding initiated by the OCC on September 25, 2017, before ALJ

McNeil.8    Plaintiffs objected to ALJ McNeil’s hearing of the

proceeding under the Appointments Clause of the Constitution.9

     On June 21, 2018, the Supreme Court issued its opinion in

Lucia v. S.E.C., 138 S. Ct. 2044 (2018).             In Lucia, the Supreme

Court held that the appointment of the Security and Exchange

Commission’s ALJs must comply with the Appointments Clause.                See

id. at 2055.   On August 21, 2018, as a result of the Lucia opinion,

     3
           See Doc. 7-3, Ex. C to Def.’s Mot. for Summ. J., Oct. Mem. p. 2.
     4
           See id. p. 3.
     5
           See id. p. 2.
     6
           See id.
     7
           See id.
     8
           See Doc. 1, Pls.’ Compl. pp. 3-4.
     9
           See id. p. 5.

                                     2
     Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 3 of 17



the Comptroller of the Currency (the “Comptroller”) issued an order

that reaffirmed          the      OCC’s    decision     to    utilize    OFIA   ALJs   and

transferred           Plaintiffs’         administrative        proceeding       to    ALJ

Miserendino, who had allegedly been appointed in compliance with

the Appointments Clause.10            On August 30, 2018, Plaintiffs objected

to   ALJ      Miserendino’s        authority      to    hear    their    administrative

proceeding       on    the    grounds      that   ALJ   Miserendino       had   not    been

appointed in compliance with the Appointments Clause.11

         On November 19, 2018, the OCC provided Plaintiffs with a

document signed by Secretary of the Treasury, Steven T. Mnuchin’s

(“Mnuchin”) that purported to ratify ALJs Miserendino and McNeil’s

appointments as OCC ALJs (the “Ratification”).12                        The Ratification

was dated November 15, 2018.13

         On November 26, 2018, Plaintiffs filed the present FOIA

request.14            Plaintiffs          requested     any     documents       submitted

contemporaneously with the Ratification and any documents provided

to   or       reviewed       by   Mnuchin     prior     to     his   signing     of     the

Ratification.15          On February 15, 2019, Defendant responded to


         10
               See Doc. 7-3, Ex. C to Def.’s Mot. for Summ. J., OCC Order pp. 22-24
of 31.
         11
               See Doc. 1, Pls.’ Compl. p. 6.
         12
               See Doc. 1-2, Ex. A to Pls.’ Compl., Mnunchin Ratification.
         13
               See id.
         14
               See Doc. 1-3, Ex. B-1 to Pls.’ Compl., FOIA Request.
         15
               See id.

                                              3
    Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 4 of 17



Plaintiffs’ FOIA request with thirteen pages of documents, some of

which contained redactions.16            The documents produced consist of:

(1) a two-page November 15, 2018 Action Memorandum addressed to

Mnunchin;    (2)    an    Action    Memorandum    Clearance    Sheet;      (3)    the

Ratification; (4) an October 17, 2018 Memorandum to Mnuchin from

the OCC     regarding     the    appointment     of   OCC   ALJs   (the    “October

Memorandum”);       (5)   Attachment      One    to   the   October   Memorandum

(“Attachment One”), which is completely redacted but is allegedly

draft appointment language proposed by the OCC; and (6) the OCC’s

August 21, 2018 Order.

     In a Vaughn Index17 produced along with the redacted documents,

Defendant explained what had been redacted and the FOIA exemption

claimed for each redaction.18            There were five items listed in the

Vaughn Index.19       Items One and Two explained that redactions were

made from     the     November     15,   2018   Action   Memorandum       under   the

deliberative process privilege and attorney client privilege.20 Item

Three explained that two names were redacted from the Action

Memorandum Clearance Sheet as they fell under FOIA’s personal




     16
            See Doc. 1-3, Ex. B-6 to Pls.’ Compl., Def.’s FOIA Resp.
     17
            Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973).
      18
            See Doc. 7-2, Attachment 1 to Ex. 1 to Def.’s Mot. for Summ. J.,
Vaughn Index.
     19
            See id.
     20
            See id.

                                          4
     Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 5 of 17



information     exemption.21         Item    Four   explained   that    multiple

redactions were made from the October Memorandum because the

redacted     information      fell     under    the    deliberative      process

privilege.22 Item Five explained that Attachment One was completely

redacted because it fell under the deliberative process privilege.23

      On February 18, 2019, Plaintiffs appealed Defendant’s action

on their FOIA request.24       Defendant did not respond to Plaintiffs’

administrative appeal and Plaintiffs filed the present suit for

judicial review.

B.   Procedural Background

      Plaintiffs filed this lawsuit pursuant to FOIA on March 22,

2019.25    See 5 U.S.C. § 552(a)(4)(B).         On June 27, 2019, Defendant

filed its pending motion for summary judgment.26 On August 7, 2019,

Plaintiffs filed its response to Defendant’s motion and their

pending    motion     for   summary    judgment.27     On   August     14,   2019,

Defendant filed its reply in support of its motion for summary




      21
            See id.
      22
            See id.
      23
            See id.
      24
            See Doc. 1-3, Ex. B-7 to Pls.’ Compl. FOIA Appeal.
      25
            See Doc. 1, Pls.’ Compl.
      26
            See Doc. 7, Def.’s Mot. for Summ. J.
      27
            See Doc. 12, Pls.’ Resp. to Def.’s Mot. for Summ. J. and Mot. for
Summ. J.

                                         5
      Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 6 of 17



judgment.28      On November 21, 2019, the court ordered Defendant to

produce unredacted copies of the October Memorandum and Attachment

One for in camera review.29              On November 26, 2019, Defendant

produced, in camera, unredacted copies of the October Memorandum

and Attachment One.

                      II.    Objections to Declaration

       Defendant attached the Declaration of Paul Levitan (“Levitan

Declaration”) as an exhibit to its motion for summary judgment.

The    Levitan    Declaration     details    the   procedural    background     of

Plaintiffs’ FOIA request and explains the basis for each redaction

made on the produced documents.           Plaintiffs object to the Levitan

Declaration on the grounds that: (1) it is not based on Levitan’s

personal knowledge; (2) it is not in compliance with 28 U.S.C. §

1746; (3) it contains legal conclusions regarding the deliberative

process     privilege;      and   (4)   Levitan    has   not   submitted   to   a

deposition.30 Because the court has inspected the relevant documents

in camera, it is unnecessary for the court to consider the Levitan

Declaration in ruling on the parties’ motions.                    Accordingly,

Plaintiffs’ objections are OVERRULED AS MOOT.




       28
             See Doc. 13, Def.’s Reply in Support of Mot. for Summ. J.
       29
             See Doc. 14, Ord. Dated Nov. 21, 2019.
       30
            See Doc. 12, Pls.’ Resp. to Def.’s Mot. for Summ. J. and Mot. for
Summ. J. p. 16.

                                         6
      Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 7 of 17



                            III.   Legal Standard

       Generally, summary judgment is warranted when the evidence

reveals that no genuine dispute exists regarding any material fact

and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986); Coastal Agric. Supply, Inc. v. JP Morgan Chase Bank, N.A.,

759 F.3d 498, 504 (5th Cir. 2014).            “In the FOIA context, however,

the    traditional    standard     is    modified    because     ‘the   threshold

question in any FOIA suit is whether the requester can even see the

documents the character of which determines whether they can be

released.’”      Batton    v.   Evers,       598   F.3d   169,   175    (5th   Cir.

2010)(quoting Cooper Cameron Corp. v. U.S. Dep't of Labor, OSHA,

280 F.3d 539, 543 (5th Cir. 2002)).

       Where the agency withholds any agency records, the burden is

on the agency to prove de novo that the withheld documents fall

under a FOIA exemption listed in 5 U.S.C. § 552(b).               5 U.S.C. § 552

(a)(4)(B).      “Thus, because the burden to establish an exemption

remains with the agency, the district court should not grant

summary judgment based on a conclusory and generalized assertion,

even if the FOIA requester has not controverted that assertion.”

Batton, 598 F.3d at 175 (internal quotation marks omitted)(quoting

Cooper Cameron Corp., 280 F.3d at 543).

       In applying this standard, the court should be mindful of the

purpose behind the FOIA.         Id.


                                         7
      Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 8 of 17



       The FOIA was enacted to pierce the veil of administrative
       secrecy and to open agency action to the light of public
       scrutiny. The exemptions to disclosure are explicitly
       limited by statute and should be construed narrowly.
       Thus, in a FOIA case, a court generally will grant an
       agency's motion for summary judgment only if the agency
       identifies the documents at issue and explains why they
       fall under exemptions.

Id. (internal citations and quotation marks omitted).                                   “[I]n

analyzing     the    affidavits         and        declarations     submitted      by    the

government, the agency is entitled to a ‘presumption of legitimacy’

unless     there    is    evidence      of    bad     faith   in    handling      the    FOIA

request.”     Id. at 176 (quoting U.S. Dep't of State v. Ray, 502 U.S.

164, 179 (1991)).         However, this presumption “does not relieve the

withholding agency of its burden of proving that the factual

information sought falls within the statutory exemption asserted.”

Id. (citing Stephenson v. I.R.S., 629 F.2d 1140, 1145 (5th Cir.

1980)).

                                     IV. Analysis

       Plaintiffs        filed   this        lawsuit       asserting   that     Defendant

violated the FOIA by improperly redacting information from the

produced     documents.          Defendant         filed    its    motion   for    summary

judgment arguing that it fully complied with the FOIA and summary

judgment is appropriate.             In Plaintiffs’ response to Defendant’s

summary judgment motion, they narrow the scope of their lawsuit

significantly.       Plaintiffs only argue that the October Memorandum

and     Attachment       One     were    improperly           redacted      because       the



                                               8
    Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 9 of 17



deliberative process privilege does not apply.31                 Plaintiffs have

moved for affirmative summary judgment on this issue. Accordingly,

the court’s inquiry is limited to whether the deliberative process

privilege    is   properly   applied       to    the   October   Memorandum     and

Attachment One.

     Exemption Five of the FOIA states that an agency may withhold

“inter-agency or intra-agency memorandums or letters that would not

be available by law to a party other than an agency in litigation

with the agency . . . .”        5 U.S.C. § 552 (b)(5).               Defendant has

invoked Exemption Five by arguing that the deliberative process

privilege protects the October Memorandum and Attachment One.

     “[The    deliberative     process          privilege]    covers    ‘documents

reflecting advisory opinions, recommendations and deliberations

comprising part of a process by which governmental decisions and

policies are formulated[.]’”        Dep't of Interior v. Klamath Water

Users Protective Ass'n, 532 U.S. 1, 8 (2001)(quoting N. L. R. B. v.

Sears, Roebuck & Co., 421 U.S. 132, 150 (1975)).                     The reasoning

behind the deliberative process privilege is “that officials will

not communicate candidly among themselves if each remark is a

potential item of discovery and front page news, and its object is

to enhance the quality of agency decisions, by protecting open and

frank     discussion   among    those           who    make   them     within   the

Government[.]”     Id. at 8–9 (internal citations and quotation marks

     31
            See Doc. 12 Pls.’ Resp. to Def.’s Mot. for Summ. J. and Mot. for
Summ. J. pp. 5, 10-16.

                                       9
   Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 10 of 17



omitted).

      The   deliberative    process    privilege    only   applies    where   a

document is both “predecisional” and “deliberative.”                  Highland

Capital Mgmt., LP v. Internal Revenue Serv., 3:18-CV-0181-G, 2019

WL 4748270, at *16 (N.D. Tex. Sept. 30, 2019)(citing Gahagan v.

United States Citizenship and Immigration Services, No. 15-2540,

2017 WL 3393993 at *3 (E.D. La. Aug. 8, 2017).                “A document is

predecisional if it was generated before the adoption of an agency

policy[, and a] document is deliberative if ‘it reflects the

give-and-take of the consultative process.’” Id. (citing Gahagan,

2017 WL 3393993 at *3).

      Plaintiffs argue that the deliberative process privilege does

not apply to the October Memorandum and Attachment one for the

following reasons: (1) the deliberative process privilege does not

protect secret appointments made under the guise of pre-decisional

advice; (2) the deliberative process privilege cannot prevent

scrutiny of a statutory or constitutional issue; (3) the October

Memorandum and Attachment One are not pre-decisional; (4) the

October Memorandum and Attachment One are not deliberative; (5) the

deliberative process privilege is a qualified privilege and is

overcome;      (6)    the     deliberative       process      privilege       is

unconstitutional.32


      32
            See id. pp. 10-16. The court notes that Plaintiffs seemingly attempt
to litigate their Appointments Clause issues in this lawsuit. See id. pp. 5-10.
This is a FOIA lawsuit. As Defendant correctly argues, Plaintiffs’ extensive
discussion of the Appointments Clause is not relevant to the court’s FOIA

                                      10
     Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 11 of 17



A.     In Camera Review

       The court has conducted an in camera review of the October

Memorandum and Attachment One.              The court finds that the redacted

portions of the October Memorandum are “interpretations of legal

requirements and recommendations for [Mnunchin] to take certain

actions[,]” as stated in the Vaughn Index.                More specifically, the

redacted portions of the October Memorandum deal with the effect of

Lucia on the appointment of the OCC’s ALJs and how the OCC’s ALJs

can be constitutionally appointed.

       As was stated in the Vaughn Index, Attachment One is draft

appointment language.          A complete copy of the final version of the

appointment document has been produced.

B.     Secret Law

       Plaintiffs argue that Defendant is using the deliberative

process privilege to protect its “secret” law.                   Plaintiffs argue

that    they    believe      that    someone     other   than   Mnunchin   actually

selected       the   OCC’s    ALJs    and   that    Defendant    is   hiding   this

information behind the deliberative process privilege.33

       There is a strong aversion to the nondisclosure of “secret”

agency law.       N. L. R. B. v. Sears, Roebuck & Co., 421 U.S. 132, 153

(1975).     Such nondisclosure is prevented by the “disclosure of all

opinions and interpretations which embody the agency's effective


inquiry.
       33
               See Doc. 12, Pls.’ Mot. for Summ. J. pp. 10-11.

                                            11
   Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 12 of 17



law and policy, and the withholding of all papers which reflect the

agency's group thinking in the process of working out its policy

and determining what its law shall be.”                  Id. (internal quotation

marks omitted).

     Plaintiffs’ argument is off point for two reasons. First, the

produced portions of the October Memorandum clearly state that

boards of the “Federal Banking Agencies”) selected ALJs McNeil and

Miserendino to be OFIA ALJs.34             Prior to Lucia, the OCC used OFIA

ALJs and had done so since the early 1990s.35                 On August 21, 2018,

after Lucia, the Comptroller “issued an order re-affirming the

OCC’s     decision     to   utilize   the       OFIA   ALJs   in   OCC    enforcement

proceedings.”36        Finally, in the October Memorandum the OCC asks

Mnunchin to sign Attachment One which would appoint the OFIA ALJs

for the OCC and ratify the Comptroller’s order.37                  It is undeniably

clear from the October Memorandum that Mnunchin did not select the

OCC ALJs.       Thus, it is unclear how Defendant is hiding this

“secret” law from Plaintiffs.

     Secondly,       the    court’s   in    camera      review     of    the   redacted

documents did not reveal any withheld agency law or policy.                         As

discussed above, Defendant’s position on the appointment of the OCC



     34
             See Doc. 7-3, Ex. C to Def.’s Mot. for Summ. J., Oct. Mem. p. 3.
     35
             See id.
     36
             Id. p. 3.
     37
             See id. p. 3.

                                           12
     Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 13 of 17



ALJs is clearly expressed in unredacted portions of the produced

documents.

C.     Scrutiny of a Constitutional Issue

       Plaintiffs      argue    that     where     the    nature     of    the       OCC’s

deliberations are at issue, the deliberative process privilege does

not protect those deliberations.               Specifically, Plaintiffs again

argue that “[i]f the OCC, or some other agency, were really the

ones who selected the ALJs, such appointments would violate the

Constitution.     The Appointments Clause entitles the public to know

the details of those appointments.”38                    As discussed above, the

unredacted portions of the October Memorandum show the specific

information that Plaintiffs argue is unavailable.

D.     Predecisional Documents

       Plaintiffs      argue    that     the     withheld    documents         are     not

predecisional      because      they   date      from    after    ALJs    McNeil       and

Miserendino were appointed as OFIA ALJs.                 In making this argument,

Plaintiffs focus on the wrong decision. The withheld documents are

not relevant      to   the     original   appointment        of    ALJs    McNeil      and

Miserendino      by    the     Federal     Banking        Agencies,       or   to      the

Comptroller’s reaffirmation of the OCC’s use of OFIA ALJs. Rather,

the withheld documents are relevant to Mnuchin’s decision to

appoint the OFIA ALJs for the OCC and ratify the Comptroller’s

order.      The October Memorandum and Attachment One were created


       38
             See Doc. 12, Pl.’s Mot. for Summ. J. p. 11.

                                          13
      Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 14 of 17



prior     to    Mnuchin’s       final     decision.       Accordingly,     they    are

predecisional.

E.      Deliberative Documents

        Plaintiffs     argue      that     the     withheld    documents    are    not

deliberative because the decision to appoint had already been made.

        Again, the redacted portion of the October Memorandum is

deliberative regarding Mnuchin’s decision, not the Federal Banking

Agencies’       previously-made         decision    to   select   ALJs    McNeil   and

Miserendino as OFIA ALJs.

        Regarding Attachment One, “[d]raft documents in general are

deemed deliberative ‘because comparing them to final documents can

disclose editorial judgments that reflect the agency decisionmaking

process.’”       Sensor Sys. Support, Inc. v. F.A.A., 851 F. Supp. 2d

321, 329 (D.N.H. 2012)(quoting Am. Fed'n of Gov't Emps. v. U.S.

Dep't      of   Health      &     Human    Servs.,       63   F.Supp.2d    104,    108

(D.Mass.1999).        Here, Attachment One is a draft version of the

Ratification.        Attachment One is substantially different from the

Ratification, which was actually signed by Mnuchin.                      This clearly

reflects the “give-and-take” of the consultative process.                          See

Highland Capital Mgmt., LP, 2019 WL 4748270 at *16.

        The court finds that the October Memorandum and Attachment One

are     predecisional       and    deliberative.           Accordingly,     they   are

protected by the deliberative process privilege.                   This conclusion

is consistent with Fifth Circuit precedent.                    See e.g., Branch v.


                                            14
     Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 15 of 17



Phillips Petroleum Co., 638 F.2d 873, 881–82 (5th Cir. 1981)(holding

that the deliberative process privilege protected “internal working

papers in which opinions are expressed, policies are formulated,

and actions are recommended”).

F.     Overcoming the Deliberative Process Privilege

       Plaintiffs    argue    that      even   if   the   deliberative   process

privilege applies, it is a qualified privilege that is overcome in

this instance.

       The deliberative process privilege “is qualified and can be

overcome ‘by a sufficient showing of need.’”               Harding v. County of

Dallas, Texas, 3:15-CV-0131-D, 2016 WL 7426127, at *12 (N.D. Tex.

Dec. 23, 2016)(citing In re Sealed Case, 121 F.3d 729, 737 (D.C.

Cir. 1997)).        In determining whether the deliberative process

privilege should be overcome, the court must balance the competing

interests and consider the following factors: (1) the relevance of

the evidence; (2) the availability of other evidence; (3) the

seriousness of the litigation; (4) the role of the government; and

(5) the possibility of future timidity by government employees. Id.

       Plaintiffs argue that the redacted information is highly

important because it would show that Mnuchin did not really select

the OFIA ALJS, but rather, they were selected by other agencies.39

As discussed above, this information has already been disclosed in

unredacted     portions      of   the    October    Memorandum.     With    that


       39
             See Doc. 12, Pls.’ Mot. for Summ. J. p. 14.

                                         15
     Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 16 of 17



consideration in mind, there is little “need,” if any, for the

production of the redacted portions of the October Memorandum and

Attachment One.          Accordingly, the court finds that there has not

been a sufficient showing of need such that the deliberative

process privilege should be overcome in this instance.

G.     Constitutionality of the Deliberative Process Privilege

       Finally, Plaintiffs summarily argue that if the deliberative

process privilege prevents disclosure of the October Memorandum and

Attachment One, then it is unconstitutional because it deprives

Plaintiffs of the opportunity to review the nature and timing of

the government’s appointments.              In the unredacted portions of the

produced documents, Plaintiffs have been made aware that: (1) the

Federal Banking Agencies selected the OFIA ALJS; (2) the OCC had

traditionally          used   the   OFIA    ALJs;    (3)     following   Lucia,   the

Comptroller issued an order reaffirming the OCC’s decision to

utilize OFIA ALJS; (4) following the order, the Comptroller asked

Mnunchin to appoint the OFIA ALJs for the OCC and ratify the

Comptroller’s order; and (5) Mnunchin signed the Ratification.

Plaintiffs have been shown the process by which ALJs McNeil and

Miserendino were appointed as OCC ALJs.40 Thus, Plaintiffs have not

been        deprived    of    review   of   the     nature    and   timing   of   the

government’s            appointments.               Accordingly,         Plaintiffs’


       40
            Whether this appointment process was constitutional is not an issue
presently before the court and the court makes no finding on that issue.


                                            16
   Case 4:19-cv-01078 Document 15 Filed on 12/20/19 in TXSD Page 17 of 17



unconstitutuional argument has no merit.

                               IV.     Conclusion

       Based on the foregoing, the court RECOMMENDS that Defendants’

Motion for Summary Judgment be GRANTED and Plaintiffs’ Motion for

Summary Judgment be DENIED.

       The   Clerk     shall   send    copies    of   this   Memorandum    and

Recommendation to the respective parties who have fourteen days

from   the   receipt    thereof   to    file    written   objections   thereto

pursuant to Federal Rule of Civil Procedure 72(b) and General Order

2002-13. Failure to file written objections within the time period

mentioned shall bar an aggrieved party from attacking the factual

findings and legal conclusions on appeal.

       The original of any written objections shall be filed with the

United States District Clerk electronically.                 Copies of such

objections shall be mailed to opposing parties and to the chambers

of the undersigned, 515 Rusk, Suite 7019, Houston, Texas 77002.

       SIGNED in Houston, Texas, this 20th day of December, 2019.




                                        17
